Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28 - 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 27 recites the transition term” consist of”, thus, further step can not be included.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-33, and 35-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20070027283(“US’283”), further in view of US20050208852(“US’852”).
Regarding claims 27-28, 30-31, and 42-43, US’283 discloses a method of using binders to bind glass fibers together such that they become organized into a fiberglass mat. The mat (web) of fiberglass may be processed to form one of several types of fiberglass materials, such as fiberglass insulation. The fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. The uncured binder may function to hold the glass fibers together. The cured binder may function to hold the glass fibers together([0019]). The uncured, formaldehyde-free, thermally-curable, alkaline, aqueous binder composition can be used to fabricate a number of different materials. In particular, these binders can be used to produce or promote cohesion in non or loosely assembled matter by placing the binder in contact with the matter to be bound. Any number of well known techniques can be employed to place the aqueous binder in contact with the material to be bound. For example, the aqueous binder can be sprayed on (for example during the binding glass fibers) or applied via a roll-coat apparatus ([0064]). The binders include a product of a Maillard reaction ((0010]). The Maillard reactants to produce a melanoidin may include an amine reactant reacted with a reducing-sugar carbohydrate reactant. For example, an ammonium salt of a monomeric polycarboxylic acid may be reacted with (i) a monosaccharide in its aldose or ketose form or (ii) a polysaccharide or (iii) with combinations thereof. In another variation, an ammonium salt of a polymeric polycarboxylic acid may be contacted with (i) a monosaccharide in its aldose or ketose form or (ii) a polysaccharide, or (iii) with combinations thereof. In yet another variation, an amino acid may be contacted with (i) a monosaccharide in its aldose or ketose form, or (ii) with a polysaccharide or (iii) with combinations thereof([0011]). The aqueous binders can be cured. For example, any of the above described aqueous binders can be disposed (e.g., sprayed) on the material to be bound, and then heated. For example, in the case of making fiberglass insulation products, after the aqueous binder has been applied to the mat, the binder coated mat is transferred to a curing oven. In the curing oven the mat is heated (e.g., from about 300oF to about 600oF) and the binder cured (read on applying energy). The cured binder is a formaldehyde-free, water-resistant thermoset binder that attaches the glass fibers of the mat together. The drying and thermal curing may occur either sequentially, contemporaneously, or concurrently([0066]). Any carbohydrate and/or compound possessing a primary or secondary amino group, that will act as a reactant in a Maillard reaction, can be utilized in the binders of the present invention([0055]). In one variation, the polycarboxylic acid is the saturated aliphatic tricarboxylic acid, citric acid. Various additives can be incorporated into the binder composition. These additives give the binders of the present invention additional desirable characteristics. For example, the binder may include a silicon-containing coupling agent. Many silicon-containing coupling agents are commercially available from the Dow-Corning Corporation, Petrarch Systems, and by the General Electric Company. Illustratively, the silicon-containing coupling agent includes compounds such as silylethers and alkylsilyl ethers, each of which may be optionally substituted, such as with halogen, alkoxy, amino, and the like. In one variation, the silicon-containing compound is an amino-substituted silane, such as, gamma-aminopropyltriethoxy silane (General Electric Silicones, SILQUEST A-1101; Wilton, Conn.; USA). In another variation, the silicon-containing compound is an amino-substituted silane, for example, aminoethylaminopropyltrimethoxy silane (Dow Z-6020; Dow Chemical, Midland, Mich.; USA). In another variation, the silicon-containing compound is gamma-glycidoxypropyltrimethoxysilane (General Electric Silicones, SILQUEST A-187). In yet another variation, the silicon-containing compound is an n-propylamine silane (Creanova (formerly Huls America) HYDROSIL 2627; Creanova; Somerset, N.J.; U.S.A.) ([0069]). 
But it is silent about the use of the particulate as applicants set forth in the claims. 
US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure). As aluminum hydroxide there can be used for example hydrargillite, bayerite, nordstrandite and oxide hydroxides such as boehmite and diaspore and also mixtures thereof. It is also advantageous to use aluminum hydroxide precipitated from water-soluble aluminum salts. The average particle diameter of the aluminum hydroxides is for example in the range from 0.5 to 50 micron. It will be appreciated that it is possible to use a mixture of various aluminum hydroxides ([0037]).The reference differs from Applicant's recitations of claims by not disclosing identical range (size). However, the reference discloses "close" ranges, and close ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the particulates to the insulation material of US’283, motivated by the fact that US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs ([0037]).
US’283 discloses that the fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. The uncured binder may function to hold the glass fibers together. The cured binder may function to hold the glass fibers together ([0019]). Thus the (cured or uncured) binder amount is in the range of 1-20%. 
US’852 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure) ([0037]). 
Thus, it appears that the amount of aluminum hydroxide in the fiberglass material can be from about 0.1- about 20% according to the combined teaching of US’283 and US’283.
As for the aluminum hydroxide (temperature control additive) amount in the cured insulation product, the Examiner respectfully submits that it has been held that similar process produces similar product and it is reasonable to expect that the cured fiberglass material contains the similar amount of the particulate (aluminum hydroxide).

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
As applicant stats that in order to consolidate "laid webs" as per the teaching of US '852, such webs are either i) treated with a mixture of a polymeric binder and a temperature control additive (i.e., an aluminum hydroxide) and then dried, ii) initially treated with a polymeric binder, dried, and then treated with a temperature control additive (i.e., an aluminum hydroxide) or iii) initially treated with a temperature control additive (i.e., an aluminum hydroxide), then treated with a polymeric binder, and subsequently dried to afford an impregnated web prior to curing (i.e., cross-linking) the binder. The drying or a drying step is read on the applying energy step. Selection of any order of mixing ingredients is prima facie obvious. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claimed process characteristics are deemed to naturally flow from the teaching in the prior art, since the prior art teaches an invention with a substantially similar process.
Regarding claims 29 and 42, US’283 discloses that various additives can be incorporated into the binder composition. These additives give the binders of the present invention additional desirable characteristics. For example, the binder may include a silicon-containing coupling agent. Many silicon-containing coupling agents are commercially available from the Dow-Corning Corporation, Petrarch Systems, and by the General Electric Company. Illustratively, the silicon-containing coupling agent includes compounds such as silylethers and alkylsilyl ethers, each of which may be optionally substituted, such as with halogen, alkoxy, amino, and the like. In one variation, the silicon-containing compound is an amino-substituted silane, such as, gamma-aminopropyltriethoxy silane (General Electric Silicones, SILQUEST A-1101; Wilton, Conn.; USA). In another variation, the silicon-containing compound is an amino-substituted silane, for example, aminoethylaminopropyltrimethoxy silane (Dow Z-6020; Dow Chemical, Midland, Mich.; USA). In another variation, the silicon-containing compound is gamma-glycidoxypropyltrimethoxysilane (General Electric Silicones, SILQUEST A-187). In yet another variation, the silicon-containing compound is an n-propylamine silane (Creanova (formerly Huls America) HYDROSIL 2627; Creanova; Somerset, N.J.; U.S.A.)([0069]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 32-33, US’283 discloses a method of using binders to bind glass fibers together such that they become organized into a fiberglass mat. The mat of fiberglass may be processed to form one of several types of fiberglass materials, such as fiberglass insulation. The fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 35, US’283 discloses that the fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. Thus the binder content is in the range of about 1-20wt%. US’285 discloses that utilizing a mixture of a polymeric binder and at least one aluminum hydroxide to increase the breaking strength and thermal stability of webs. The mixture comprises for example from 10 to 100 and preferably from 15 to 50 parts by weight of aluminum hydroxide (reckoned 100% pure) per 100 parts by weight of a polymeric binder (reckoned 100% pure). Thus the combination of the prior art discloses the claimed binder range.
Regarding claims 36 - 37, US’283 discloses a method of using binders to bind glass fibers together such that they become organized into a fiberglass mat. The mat of fiberglass may be processed to form one of several types of fiberglass materials, such as fiberglass insulation. The fiberglass material may have glass fibers present in the range from about 80% to about 99% by weight. US’980 discloses that the amount of IR absorbing and scattering material in the thermal insulation product can range from 1 to 40 wt %, preferably from 2 to 30 wt %, more preferably from 4 to 20 wt % ([0024]). Thus the binder amount is read on the claims.
Regarding claims 38-41, US’283 discloses that any carbohydrate and/or compound possessing a primary or secondary amino group, that will act as a reactant in a Maillard reaction, can be utilized in the binders of the present invention([0055]). The Maillard reactants to produce a melanoidin may include an amine reactant reacted with a reducing-sugar carbohydrate reactant. Fructose can be used ([0057]). In one variation, the polycarboxylic acid is the saturated aliphatic tricarboxylic acid, citric acid.  
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
The applicant argues that the claims presently recite the transitional phrase ---consisting of--- instead of the transitional phrase "comprising" in relation to the affirmative limitations presently recited in the claimed method. The applicant argues that US '283 as being "silent about the use of the particulate as applicants set forth in the claims” and US '852 also fails to suggest or teach all of the limitations presently recited in Applicants' claims. The applicant argues that in order to consolidate "laid webs" as per the teaching of US '852, such webs are either i) treated with a mixture of a polymeric binder and a temperature control additive (i.e., an aluminum hydroxide) and then dried, ii) initially treated with a polymeric binder, dried, and then treated with a temperature control additive (i.e., an aluminum hydroxide) or iii) initially treated with a temperature control additive (i.e., an aluminum hydroxide), then treated with a polymeric binder, and subsequently dried to afford an impregnated web prior to curing (i.e., cross-linking) the binder. Notably, in each of the aforementioned procedures, drying or a drying step is required, which is effectively excluded from Applicants' claims by virtue of Applicants' claims presently reciting consists of language as a transitional phrase. Applicants argue that US '852 fails to suggest or teach all the limitations presently recited in Applicants' claims. 
The Examiner respectfully  submits  that the claims  recites  that “applying an amount of energy to the uncured insulation product subsequent to contacting the collection of mineral fibers with the temperature control additive, the amount of energy sufficient to initiate an exothermic process transitioning the binder from an uncured state to a cured state in order to form a cured insulation product……’ and  it  is  known in the  art  that  heating  is a way  of  applying  energy. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731